In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-21-00290-CV

IN THE ESTATE OF XAVIER GOMEZ               §    On Appeal from Probate Court No. 2
III, DECEASED
                                            §    of Tarrant County (2019-PR00979-2)

                                            §    July 21, 2022

                                            §    Memorandum Opinion by Justice
                                                 Bassel

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that the

appeal should be dismissed. It is ordered that the appeal is dismissed.

      It is further ordered that Appellee Jackson Construction, Ltd. shall pay all costs

of this appeal, for which let execution issue.


                                        SECOND DISTRICT COURT OF APPEALS


                                        By /s/ Dabney Bassel
                                           Justice Dabney Bassel